TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00345-CR



                              James Benedict Abell, Appellant

                                               v.

                                 The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
         NO. 8420, HONORABLE WILLIAM BACHUS JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


              We grant appellant James Benedict Abell’s pro se motion to dismiss his appeal. See

Tex. R. App. P. 42.2(a). The appeal is dismissed.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: July 16, 2010

Do Not Publish